Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 24, 2019

                                    No. 04-19-00021-CV

                                    Colleen T. BRADY,
                                         Appellant

                                             v.

                         COMPASS BANK d/b/a BBVA Compass,
                                    Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-10192
                        Honorable Norma Gonzales, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

     The court has considered the appellant’s motion for rehearing en banc, and the motion is
DENIED.

                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court